UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-27754 HUB GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 36-4007085 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FilerX Accelerated FilerNon-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).YesNo X On April 20, 2010, the registrant had 37,334,998 outstanding shares of Class A common stock, par value $.01 per share, and 662,296 outstanding shares of Class B common stock, par value $.01 per share. HUB GROUP, INC. INDEX PART I.Financial Information: Page Hub Group, Inc. - Registrant Condensed Consolidated Balance Sheets – March 31, 2010 (unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Income - Three Months Ended March 31, 2010 and 2009 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equity - Three Months Ended March 31, 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Quantitative and Qualitative Disclosures About Market Risk 14 Controls and Procedures 14 PART II.Other Information 15 HUB GROUP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 31, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Trade, net Other Prepaid taxes Deferred taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS Restricted investments Property and equipment, net Other intangibles, net Goodwill, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Trade $ $ Other Accrued expenses Payroll Other TOTAL CURRENT LIABILITIES Non-current liabilities Deferred taxes STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2010 and 2009 - - Common stock Class A:$.01 par value;97,337,700 shares authorized and 41,224,792 shares issued in 2010 and 2009;37,362,570 shares outstanding in 2010 and 37,253,330 shares outstanding in 2009 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2010 and 2009 7 7 Additional paid-in capital Purchase price in excess of predecessor basis, net of tax benefit of $10,306 ) ) Retained earnings Other comprehensive income (loss) 3 (9 ) Treasury stock; at cost, 3,862,222 shares in 2010 and 3,971,462 shares in 2009 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited consolidated financial statements. 3 HUB GROUP, INC. UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Ended March 31, Revenue $ $ Transportation costs Gross margin Costs and expenses: Salaries and benefits General and administrative Depreciation and amortization Total costs and expenses Operating income Other income (expense): Interest expense ) ) Interest and dividend income 25 55 Other, net 68 10 Total other income 79 40 Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding See notes to unaudited consolidated financial statements. 4 HUB GROUP, INC UNAUDITED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands, except shares) Three Months Ended March 31, Class A & B Common Stock Shares Outstanding Beginning of year Purchase of treasury shares ) Treasury shares issued for restricted stock and stock options exercised Ending balance Class A & B Common Stock Amount Beginning of year $ Ending balance Additional Paid-in Capital Beginning of year Exercise of non-qualified stock options ) Share-based compensation expense Tax benefit of share-based compensation plans Issuance of restricted stock awards, net of forfeitures ) Ending balance Purchase Price in Excess of Predecessor Basis, Net of Tax Beginning of year ) Ending balance ) Retained Earnings Beginning of year Net income Ending balance Accumulated Other Comprehensive Income (Loss) Beginning of year (9
